Citation Nr: 1823634	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-35 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for sleep apnea, to include as due to exposure to Agent Orange exposure, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to April 1981, to include service in the Republic of Vietnam during the Vietnam War.  

This matter comes before the Board on appeal of a rating decision by the Department of Veterans Affairs (VA) RO issued in May 2013 that denied a petition to reopen the claim of service connection for sleep apnea.  The Veteran appealed and the RO reopened the claim, denying it on the merits in a September 2014 statement of the case.  Regardless of the decision of the RO, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The claim of entitlement to service connection for sleep apnea, to include as due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed September 2006 rating decision, the RO denied service connection for sleep apnea based on a finding that there was no nexus between service and sleep apnea diagnosed after service; that decision is final.  

2.  The evidence received since the September 2006 rating decision is relevant and probative.

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for sleep apnea, to include as due to exposure to Agent Orange exposure.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Petition to reopen

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The United States Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

In an unappealed September 2006 rating decision, the RO denied service connection for sleep apnea, essentially finding no relationship between current disability, noted in the medical record as of 1995, and service.  This decision was not appealed and became final.  

Here, new and material evidence consists of the Veteran's detailed statements that he has had continuous sleep problems since service, as well as his daughter's 2012 statement that she recalls her father having relevant symptoms since 1977 or 1978.  She stated that she recalls him snoring loudly, waking the household, and stopping breathing at times from that time period.  The treatment records reflect continued sleep apnea.  This evidence meets the low evidentiary threshold discussed in Shade, is presumed credible, and cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

ORDER

New and material evidence has been received to reopen a claim of service connection for sleep apnea, to include as due to Agent Orange exposure; to that extent only, the claim is granted.

REMAND

The July 2014 VA examination for sleep apnea does not reflect consideration and discussion of the Veteran's statements as well as his daughter's statement as to lay-observed symptoms that may suggest sleep apnea, loud snoring and appearing to stop breathing, since as early as 1977 and continuing to the present time.  Rather, the examiner was "unable to medically discern" whether or not difficulty sleeping reported by the Veteran at separation was related to sleep apnea.  She stated there are multiple causes of disordered sleep and sleep apnea is but one of them.  Under the circumstances, the Board finds this lay evidence is relevant and should be considered by the examiner rendering an opinion on this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for examination with an examiner with appropriate expertise to provide a medical opinion addressing the nature and etiology of the Veteran's sleep apnea.  All diagnostic testing deemed necessary should be scheduled.  Upon review of the Veteran's claims file, and after performing any necessary testing, the examiner should provide responses to each of the following questions:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea disability had its onset in, or is otherwise related to his period of active service?

b.) Notwithstanding the above, it is at least as likely as not that the Veteran's sleep apnea disability was caused or aggravated beyond its natural progression by his service-connected PTSD? 

If aggravation is found, the examiner should also identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The Board reiterates that a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions, his report of sleep trouble at separation, and the statement of his daughter must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed sleep apnea.  

2.  After conducting any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, the Veteran should be provided with a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


